Citation Nr: 1508938	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran has verified active duty service from December 1975 to March 1997.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In September 2012, the Board granted an initial evaluation for hepatitis C of 40 percent and remanded the issue of entitlement to an evaluation in excess of 40 percent for hepatitis C to the RO to attempt to obtain, and associate with the claims file, additional relevant private and VA treatment reports and a current evaluation of the Veteran's hepatitis C.

Additional private and VA treatment reports were subsequently added to the record, and a VA evaluation report was obtained in November 2012.  Consequently, there has been substantial compliance with the September 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDING OF FACT

The Veteran's hepatitis C disability has been productive of daily fatigue, malaise, and nausea, with minor weight loss or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of two to four weeks during the past 12-month period; his hepatitis C has not been productive of substantial weight loss (or other indication of malnutrition) and hepatomegaly, and it has not caused incapacitating episodes having a total duration of at least six weeks during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for hepatitis C by rating decision in July 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the January 2009 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

The March 2006 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA hepatitis C evaluation was obtained in November 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as it provides the symptomatology of the disability at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis

The Veteran contends that his hepatitis C is more severe than currently evaluated.

Service connection was granted for Hepatitis C by rating decision in July 2007, and a 0 percent rating was assigned effective March 28, 2006.  A 10 percent rating was assigned for hepatitis C by rating decision in June 2010, effective on March 28, 2006.  In response to the Board's September 2012 decision granting a 40 percent rating for hepatitis C, a 40 percent rating was assigned for hepatitis C by rating decision in September 2012, effective on March 28, 2006.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Veteran's hepatitis C disability has been continuously evaluated under the provisions of Diagnostic Code 7354 throughout the appeal period.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  Under this Code, a 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. Id.  A 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  The highest rating of 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.112, Diagnostic Code 7354.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. §§ 3.102 , 4.3, 4.7. 

According to a March 2006 liver biopsy from Womack Army Medical Center, the results were consistent with chronic hepatitis C, moderately active (grade 2 0f 4), with portal and periportal fibrosis (stage 2 of 4).

In a June 2007 VA examination the claims file was not available to the examiner for review.  The Veteran received treatment at the Womack Army Hospital clinic.  During a routine physical in 2006 he had been found to have hepatitis C.  He was placed on a year treatment trial with Interferon/Ribavarin.  He was determined to be non-responsive to treatment and currently was not medicated.  He was employed full time as a contractor for the Army.

The Veteran had served as a Special Forces medic assigned to Southeast Asia.  He worked in the field with the local populace and was frequently exposed to blood.  He trained other medics in the field teaching and giving injections.  He had no history of tattoos, IV drug use or any drug use.  The Veteran had no history of acute hepatitis, vomiting, hematemesis, or melena.  He complained of fatigue especially since his Interferon treatment.  He was weak, irritable and had a short temper. 

The diagnosis was chronic hepatitis C with active hepatitis, non responsive to Interferon/Ribavarin treatment.  The examiner opined that the Veteran's hepatitis C more likely than not was incurred in service.  He had every opportunity to contract hepatitis C serving in Southeast Asia for over eight years working in rural areas and exposed numerous times to blood from casualties.

In an April 2010 VA examination the claims file and medical records were reviewed.  The Veteran was 72 inches tall and weighed 214 pounds.  The examiner noted that the Veteran was treated with Peg Interferon and Ribavarin for 48 weeks and was non-responsive to treatment.  He was placed on a special study with Peg Interferon, Ribavarin, and Teleprevir study drug placebo controlled double blind and was again non-responsive to treatment.  Side effects from his treatment included malaise, nausea, weight loss, flu like symptoms, and irritability.  He reported losing 40 pounds.  He tried to continue work but lost a lot of days due to illness.  He reported getting progressively worse.  He reported no current treatment.

There was no history of hospitalization, surgery, trauma, neoplasm, hemodialysis, tattoos, sharing toothbrushes or razors, intranasal cocaine, IV drug use, high risk sexual practices, or body piercings.  The Veteran admitted to moderate alcohol use in the past.  He reported near constant fatigue especially since his Interferon treatment, intermittent malaise and vomiting, daily nausea, pain, and weight loss.  He was weak, irritable and had a short temper.  The examiner found no evidence of malnutrition and the abdominal examination was normal.  There was no portal hypertension or other signs of liver disease.  The Veteran was fully employed. 

The diagnosis was hepatitis C, stage II disease.  The Veteran had significant effects associated with his disease.  He reportedly had missed two months work over the past 12 month period several days at a time.  The effects on his activities of daily living were considered moderate in regards to chores, exercise, recreation, and travel.  There was no effect on dressing, toiletry, grooming, feeding and bathing although he was prevented from participating in sports. 

Also on file are treatment records and test results, dated from July 2010 to January 2013, from the University of North Carolina Hospitals.  He participated in a clinical trial in 2010.  It was reported when the Veteran was seen for follow-up in December 2012 that he denied fevers, chills, weight loss, abdominal pain, chest pain, nausea, vomiting, diarrhea, rash, or depression.

February 2009 to November 2012 treatment records from Womack Army Medical Center and Robinson Clinic reveal a notation in September 2011 that the Veteran's hepatitis C was currently in remission.

According to a November 2012 VA Disability Benefits Questionnaire for hepatitis, the Veteran was not taking continuous medication for control of his hepatitis C.  He was 72 inches tall and weighed 230 pounds.  His symptoms included daily fatigue, daily malaise, intermittent nausea, and daily arthralgia; he did not have anorexia, vomiting, weight loss, hepatomegaly, or a condition resulting in other indications of malnutrition.  Over the previous 12 months, he had had incapacitating episodes due to hepatitis C that lasted at least two week but less than four weeks.  According to the examiner, the Veteran's liver condition did not impact his ability to work.  
The Veteran is assigned a 40 percent rating for his hepatitis C.  To warrant a higher rating of 60 percent, there would need to be evidence of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A review of the evidence, especially the results of the April 2010 and November 2012 evaluations, does not show anorexia, substantial weight loss or other evidence of malnutrition, or hepatomegaly; and his incapacitating episodes over the previous 12 months have a total duration of more than two but less than four weeks.  Additionally, he is not on medication for his hepatitis C.  Consequently, the Veteran's disability picture does not more nearly approximate the criteria for a 60 percent rating.  38 C.F.R. §§ 4.7, and 4.114, Diagnostic Code 7354.

The assignment of an extra-schedular rating was also considered.  See 38 C.F.R. 
§ 3.321(b) (1) ; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. 572 F.3d 1366 (Fed. Cir. 2009).  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already contemplated by the General Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

With respect to eligibility for a total disability rating based on individual unemployability (TDIU), the 2010 VA examination report indicated that the Veteran was trying to continue to work but was missing a lot of time.  The 2012 VA examination report indicated that his hepatitis C was not impacting his ability to work.  The Veteran has not asserted that he is unemployable do to service connected disabilities.  The Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record and will not be considered in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board finds, as explained above, that the preponderance of the evidence weighs against the increased rating claim on appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating in excess of 40 percent for hepatitis C is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 



ORDER

An initial rating in excess of 40 percent for hepatitis C is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


